Citation Nr: 1752405	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for ischemic heart disease to include congestive heart failure. 

2. Entitlement to service connection for a heart condition, to include ischemic heart disease and congestive heart failure, as secondary to exposure to herbicide agents.

3. Entitlement to service connection for a skin disorder, claimed as chloracne, to include as secondary to the service-connected acquired psychiatric disorder and/or exposure to herbicide agents.

4. Entitlement to service connection for edema, to include as secondary to the service-connected diabetes mellitus and/or the service-connected acquired psychiatric disorder and/or the non-service-connected heart disorder.

5. Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, the service-connected acquired psychiatric disorder, and/or exposure to herbicide agents. 

6. Entitlement to service connection for cor pulmonale, to include as secondary to the service-connected acquired psychiatric disorder.

7. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected acquired psychiatric disorder.

8. Entitlement to an initial disability rating in excess of 20 percent prior to November 4, 2015 and in excess of 40 percent thereafter for peripheral neuropathy affecting the sciatic nerve of the right lower extremity.  

9. Entitlement to an initial rating in excess of 20 percent prior to November 4, 2015 and in excess of 40 percent thereafter for peripheral neuropathy affecting the sciatic nerve of the left lower extremity. 

10. Entitlement to an initial rating in excess of 10 percent prior to November 4, 2015 and in excess of 60 percent thereafter for peripheral neuropathy of the left upper extremity. 

11. Entitlement to an initial rating in excess of 10 percent prior to November 4, 2015 and in excess of 70 percent thereafter for peripheral neuropathy of the right upper extremity. 

12. Entitlement to an initial rating in excess of 70 percent for a chronic acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified, with anxiety (hereinafter "acquired psychiatric disorder"). 

13. Entitlement to special monthly compensation (SMC) at the housebound rate.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971, to include a tour in the Republic of Vietnam (Vietnam) during the Vietnam War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2009, June 2011, February 2012, and August 2013 rating decisions of U.S. Department of Veterans Affairs (VA) Regional Offices (ROs). The Veteran perfected a timely appeal of these issues.

In pertinent part, in September 2009, the RO granted service connection for left and right lower extremity peripheral neuropathy and assigned 20 percent ratings for each extremity effective February 25, 2008; granted service connection for left and right upper extremity peripheral neuropathy and assigned 10 percent ratings for each upper extremity effective February 25, 2008; denied service connection for hypertension, cor pulmonale, chloracne, chronic obstructive pulmonary disease (COPD), and edema; and denied reopening a claim for service connection for ischemic heart disease to include congestive heart failure based on receipt of new and material evidence.  A Notice of Disagreement (NOD) was submitted in September 2009; a Statement of the Case (SOC) was issued in February 2012; and a VA Form 9 was received in March 2012.  

In the February 2012 decision, the RO granted service connection for depressive disorder not otherwise specified with anxiety and assigned a 30 percent rating effective March 11, 2008.  An NOD was submitted in March 2012; a SOC was issued in June 2013; and a VA Form 9 was received in July 2013.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2015; a transcript is of record. 

These claims were previously before the Board in July 2015, at which time they were remanded for further development of the record.  Of note, the Board remanded the issue of entitlement to individual unemployability (TDIU).  In March 2017, the RO granted a TDIU rating, effective February 25, 2008.  This represents a total grant of benefits sought on appeal for this issue. 

In August 2013, the RO increased the disability rating for the acquired psychiatric disorder to 50 percent.  The 50 percent rating was made retroactively effective from August 13, 2013, the date of a VA examination.  Thereafter, in July 2016, the RO again increased the disability rating to 70 percent effective from March 11, 2008, the date service connection was established for the disability. But see AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The July 2016 rating decision also granted increased ratings of 40 percent for right and left lower extremity peripheral neuropathy (sciatic nerve), all effective from November 4, 2015.  Also, in February 2016, the RO granted increased ratings of 60 percent for peripheral neuropathy of the left upper extremity and 70 percent for the right upper extremity, both effective from November 4, 2015. See AB, supra. 
The Board has inferred a claim of entitlement to SMC as part and parcel of the pending claims for increased evaluation. Akles v. Derwinski, 1 Vet. App 118 (1991).

In a July 2016 rating decision, the RO granted separate 10 percent ratings for peripheral neuropathy affecting the femoral nerves of the right and left lower extremities, effective November 4, 2015.  In an October 2016 submission (via VA Form 21-0958), the Veteran disagreed with the effective dates assigned for these awards.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238   (1999). However, a review of the claims file shows that the RO has acknowledged receipt of the NOD and is actively developing the claims. Accordingly, the Board declines to exercise jurisdiction over these claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.

The issues of entitlement to service connection for edema, a skin disorder (claimed as chloracne), a heart condition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2005 rating decision, the RO denied the Veteran's service connection claim for a heart condition, subsequently recharacterized as ischemic heart disease and congestive heart failure.  The Veteran was informed of that decision and his appellate rights, but did not appeal or submit new and material evidence within one year.

2. The evidence received since the March 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a heart condition. 

3. COPD is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by the service-connected acquired psychiatric disorder. 

4. The Veteran does not have a diagnosis of cor pulmonale.  

5. Prior to November 4, 2015, the competent and credible evidence of record reflects that peripheral neuropathy of the right and left upper extremities was manifested by no more than moderate incomplete paralysis.

6. For the period beginning November 4, 2015, the competent and credible evidence of record reflects that peripheral neuropathy of the right and left upper extremities is manifested by no more than severe incomplete paralysis; complete paralysis is not shown by the record. 

7. For the entire period on appeal, the competent and credible evidence of record reflects that peripheral neuropathy (sciatic nerves) of the right and left lower extremities is manifested by no more than moderately-severe incomplete paralysis; severe incomplete paralysis is not shown by the record. 

8. Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder has been productive of symptomatology resulting in total occupational and social impairment throughout the entire appeal period. 

9. During the appeal period, the Veteran had a single disability rated 100 percent disabling, plus additional disabilities independently rated as 60 percent or more disabling.  


CONCLUSIONS OF LAW

1. The March 2005 rating decision that denied service connection for a heart condition is final. 38 U.S.C.A. § 1705 (c) (West 2014); 38 C.F.R. § 20.1103 (2017).

2. The evidence received since the March 2005 rating decision is new and material, and the claim of entitlement to service connection for a heart condition, claimed as ischemic heart disease and congestive heart failure, is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017). 

3. The criteria for service connection for COPD, to include as secondary to the service-connected acquired psychiatric disorder, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.310 (2017).

4. The criteria for service connection for cor pulmonale have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §  3.303 (2017).

5. For the period prior to November 4, 2015, the criteria for an initial rating of 40 percent, but no higher, for peripheral neuropathy of the right upper extremity are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).

6. For the period prior to November 4, 2015, the criteria for an initial rating of 30 percent, but no higher, for peripheral neuropathy of the left upper extremity are met. 38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).

7. For the period beginning November 4, 2015, the criteria for an initial rating in excess of 70 percent for peripheral neuropathy of the right upper extremity are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).

8. For the period beginning November 4, 2015, the criteria for an initial rating in excess of 60 percent for peripheral neuropathy of the left upper extremity are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).

9. For the period prior to November 4, 2015, the criteria for an initial rating of 40 percent, but no higher, for peripheral neuropathy (sciatic nerve) of the right lower extremity are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

10. For the period prior to November 4, 2015, the criteria for an initial rating of 40 percent, but no higher, for peripheral neuropathy (sciatic nerve) of the left lower extremity are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

11. For the period beginning November 4, 2015, the criteria for an initial rating in excess of 40 percent for peripheral neuropathy (sciatic nerve) of the right lower extremity are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

12. For the period beginning November 4, 2015, the criteria for an initial rating in excess of 40 percent for peripheral neuropathy (sciatic nerve) of the left lower extremity are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

13. The criteria for an initial rating of 100 percent for chronic acquired psychiatric disorder, diagnosed as PTSD and depressive disorder, not otherwise specified, with anxiety, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

14. The criteria for entitlement to SMC based on statutory housebound status are met. 38 U.S.C. §§ 1110, 1114 (2014); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA satisfied its duty to notify the Veteran. The record reflects that prior to the initial adjudications of the claims in September 2009, June 2011, February 2012, and August 2013, the RO mailed the Veteran VCAA letters fully addressing all notice elements. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service medical records, and providing an examination when necessary. 38 C.F.R. § 3.326 (a).  In this case, the service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration have been obtained.  In support of his claim, the Veteran has submitted personal lay statements and private medical records.  Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claim being decided herein that have not already been requested or obtained.

VA afforded the Veteran VA examinations in November 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and contentions, and the examiners described the Veteran's disabilities in sufficient detail to allow the Board to make a fully informed determination.  The examiners also provided the necessary opinions supported by rationale. Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). 

The Board also finds there has been substantial compliance with its July 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Thus, the Board finds that there is sufficient medical evidence of record to make a determination in this case. Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

I. New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service connection for a heart condition, claimed as ischemic heart disease and/or congestive heart failure.

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. at 117. 

In a March 2005 rating decision, the RO denied a claim of entitlement to service connection for a heart condition because the medical evidence of record failed to show that a heart disability had been clinically diagnosed.  The Veteran was informed of that decision and his appellate rights, but did not appeal or submit new and material evidence within one year.  The March 2005 decision is thus final.  

Since the March 2005 rating decision, the Veteran has submitted a copy of a January 2009 VA ECG report, the findings of which reflect wave abnormalities and possible anterolateral ischemia.  VA treatment records dated from 2008 to the present also reflect a diagnosis of "a personal history of congestive heart failure."  The Board finds this evidence "new," because it was not of record at the time of the previous, final decision.  The Board also finds the new evidence "material," because it bears directly on a point at issue (i.e., a current diagnosis) on the question of entitlement to service connection in the instant case, and raises at least a reasonable probability of substantiating the underlying claim.  Consequently, the claim of service connection for a heart condition may be reopened.

II. Service Connection 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  

Service connection requires that the evidence establish: (1) evidence of a current disability, (2) evidence that the injury or disease was incurred or aggravated during service, and (3) evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Pursuant to 38 C.F.R. § 3.303 (b) when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain chronic diseases may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307 (a)(3); 3.309(a) (2017). 

Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303 (d). 

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service. 38 U.S.C.A. § 1116 (a), (b); 38 C.F.R. § 3.307 (a)(6)(ii). 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 C.F.R. 3.309 (e). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

COPD

The Veteran seeks service connection for COPD, to include as secondary to his service-connected acquired psychiatric disorder.  

As an initial matter, the medical record confirms a current diagnosis of COPD. 

With respect to presumptive service connection and service connection based on continuity of symptomatology, COPD is not a chronic disease subject to such forms of service connection. 38 C.F.R. §§  3.303, 3.307, 3.309(a).  Therefore, service connection cannot be established pursuant to any of these provisions.  

Moreover, while the Veteran is presumed to have been exposed to herbicide agents during his service in the Republic of Vietnam, COPD is also not a presumptive disease associated with such exposure. See 38 C.F.R. § 3.309(e).  Notably, the Veteran has never asserted that his COPD is directly related to herbicide exposure, nor has he identified or submitted any evidence, to include a medical nexus, linking his presumed in-service herbicide exposure with his claimed COPD.  Thus, the Board finds that service connection for COPD based on in-service herbicide exposure is not warranted. 

With respect to direct service connection, the Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnoses related to COPD.  A singular notation in the STRs noted complaints of dyspnea, but this was attributed to anxiety.  The Veteran denied shortness of breath, chronic cough, or pain or pressure in the chest on the separation Report of Medical History.  Clinical evaluations of the lungs and chest were normal on separation examination and the contemporaneous chest x-ray was negative.  

In addition, the Veteran did not exhibit symptoms of and was not diagnosed with COPD until more than a decade after service. See VA Treatment Records, Memphis, April 1983 (diagnosing chronic obstructive lung disease). See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (Board may consider "evidence of a prolonged period without medical complaint, along with other factors[.]"). 

Furthermore, as for the nexus element of direct service connection, the November 2015 VA examiner stated that the Veteran's COPD was less likely than not incurred in or caused by the Veteran's service.  The examiner essentially found no objective evidence connecting his COPD directly to active duty service.  The examiner instead attributed the COPD to the Veteran's history of smoking 140 or more packs of cigarettes per year.  This opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board affords great probative weight to the VA examiner's opinion.  As there is no contrary opinion of record, and as the Veteran is missing essential elements of direct service connection, direct service connection is not warranted. 

As for secondary service connection, the November 2015 VA examiner specifically found that the Veteran's COPD was less likely than not caused by or permanently aggravated by his service-connected acquired psychiatric disorder.  As the examiner provided sound medical explanations and rationales for his opinion, the Board finds it very probative. See Nieves-Rodriguez, supra; Stefl, supra.  There are no medical opinions of record to the contrary.  As such, secondary service connection is not warranted. 

The Board has also considered the Veteran's statements that his COPD is related to his military service.  In this regard, a layperson is competent to report on that of which he or she has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469(1994).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, the question of causation or aggravation of COPD involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the respiratory system.  There is no indication that the Veteran possesses such specialized knowledge.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion regarding the etiology of his COPD is non-probative evidence. See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his COPD and his active duty service and his service-connected acquired psychiatric disorder.  In contrast, the November 2015 VA examiner took into consideration all the relevant facts in providing opinions.  Therefore, the Board accords greater probative weight to the VA examiner's opinions.

Lastly, to the extent that the Veteran has claimed that his COPD is related to his cigarette smoking and/or alcohol use in-service, for claims filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking. 38 U.S.C.A. § 1103; 38 C.F.R. §  3.300.  Therefore, even if the Veteran smoked during service, he may not be granted service connection for COPD on that basis.  Further, with respect to claims filed after October 31, 1990, an injury or a disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs. See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1 (m), 3.301(d).

Consequently, the Board finds that the Veteran's COPD is not shown to be causally or etiologically related to a disease or injury incurred in or aggravated during active service, and is not caused or aggravated by the Veteran's service-connected acquired psychiatric disorder.  Therefore, service connection for such claimed disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Cor Pulmonale 

The Veteran seeks service connection for cor pulmonale.  He primarily contends that it is secondary to his service-connected acquired psychiatric disorder.  

The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved. McLain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  Here, however, the evidence is devoid of a competent and credible diagnosis of cor pulmonale for the entire pendency of this appeal. 

In this regard, the Veteran submitted his claim for service connection for cor pulmonale in March 2008.  The Board has thoroughly reviewed the pertinent VA and private treatment records, dated from 2008 to the present, and none reveal treatment for, or a diagnosis of cor pulmonale.  It is acknowledged that private treatment records dated in 2001 and January 2007 reflect an isolated diagnosis of "COPD with cor pulmonale."  While the 2007 diagnosis is certainly proximate to the claims period, the diagnosis does not appear to be based on any pulmonary or cardiac studies and is thus afforded little probative value when compared to the comprehensive findings outlined in the November 2015 VA respiratory examination report.  

In this regard, the November 2015 VA respiratory examiner expressly found that the Veteran did not yet meet the criteria for cor pulmonale.  In so finding, the examiner explained that COPD, which the Veteran has been diagnosed with, was the most common cause of cor pulmonale in North America.  The examiner noted that the Veteran's most recent echocardiogram showed no hypertrophy, dilation, or impairment of the right ventricle.  The examiner also cited to a study which found right ventricular hypertrophy/cor pulmonale in 40 percent of patients with an FEV1 <1.0L and 70 percent of patients with an FEV1 <0.6L.  The examiner noted that the Veteran's most recent FEV1 was much better than those cited in the aforementioned study.  The Board finds the November 2015 examiner's opinion to be highly probative as to the issue of current diagnosis because, unlike the 2007 diagnosis, it was rendered after a thorough physical examination of the Veteran, and it was supported by contemporaneous pulmonary function tests (PFTs), EKG studies, and sound medical rationale.  

As for any statements by the Veteran that he currently has cor pulmonale, the Board points out that laypersons without appropriate medical training and expertise are not competent to render a probative (persuasive) opinion on a complex medical matter, to include the diagnosis of the claimed respiratory disability. See Jandreau, 492 F.3d at 1377 n.4. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection-on any basis. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the claim for service connection for cor pulmonale must be denied because the first essential criterion for a grant of service connection - evidence of a current disability upon which to predicate a grant of service connection - has not been met.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence establishes a required element of the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

A. Peripheral Neuropathy of the Upper and Lower Extremities 

The Veteran seeks higher ratings for his peripheral neuropathies of the upper and lower extremities.  During his Board hearing, the Veteran endorsed constant tingling and burning extending from his knees to his feet and constant burning and numbness extending from his shoulders to his fingers.  

The Veteran's peripheral neuropathy of the left and right upper extremities are currently assigned 10 percent evaluations each prior to November 4, 2015, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513.  Since November 4, 2015, the Veteran's neuropathy of the left upper extremity is assigned a 60 percent evaluation, and his neuropathy of the right upper extremity is assigned a 70 percent evaluation, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513.

Under Diagnostic Code 8513, a 20 percent rating is assigned for mild incomplete paralysis.  A 30 percent rating is warranted for moderate incomplete paralysis of the minor extremity, and a 40 percent rating is contemplated for moderate incomplete paralysis of the major extremity.  Severe incomplete paralysis warrants a 60 percent for the minor extremity and a 70 percent rating for the major extremity.  Complete paralysis warrants an 80 percent rating for the minor extremity and a 90 percent rating for the major extremity.

The Veteran's peripheral neuropathy of the left and right lower extremities are currently assigned 20 percent evaluations each prior to November 4, 2015, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Since November 4, 2015, those disabilities are each assigned a 40 percent evaluation. 

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia. 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Under Diagnostic Code 8520, ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve. Id. 

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology. 38 C.F.R. § 4.124a. 

In rating peripheral nerve disability, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.  

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. 

i. Neuropathy of the Upper Extremities Prior to November 4, 2015

VA treatment records dated throughout 2008 reflect a history of tingling, numbness, and burning in the hands.  An April 2008 VA treatment report showed decreased grip, bilaterally, and decreased sensation in the hands.  

The Veteran underwent a VA diabetes examination in January 2009.  He endorsed numbness, burning, and tingling in the fingertips of both hands and up to the wrists.  Objectively, reflexes of the upper extremities were 1+.  Hand grip on the right was 2 pounds per square inch; the left hand was not tested due to pain from a previous fracture.  Monofilament testing revealed decreased sensation from the fingertips to the wrists, bilaterally. 

The Veteran underwent a VA peripheral nerves examination in September 2011.  He complained of numbness in his hands.  Objectively, constant pain, numbness, and paresthesias and/or dysesthesias were described as "mild" in severity in both upper extremities.  Muscle strength testing was normal throughout.  Deep tendon reflexes were normal throughout.  Sensory examination revealed decreased sensation for light touch in the hands/fingers.  There was loss of hair on the bilateral arms.  The examiner noted that the radial, median, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular, middle radicular, and lower radicular nerves were all normal.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's right and left upper extremity peripheral neuropathy more nearly approximated moderate incomplete paralysis for the period prior to November 4, 2015.  Indeed, the evidence during this time period reflects findings of decreased grip, bilateral hypoactive reflexes, and bilateral trophic changes (i.e., loss of hair on the arms). These symptoms, coupled with the Veteran's continuous complaints of pain and numbness, which are consistent with the showing of diminished reflexes upon examination, convinces the Board that the bilateral upper extremity disability picture is the functional equivalent of moderate incomplete paralysis for this period. See 38 C.F.R. § 4.7.  

However, the evidence weighs against higher ratings of 60 and 70 percent (or 40 and 50 percent under DC 8512), which are designated for severe incomplete paralysis of the minor and major upper extremities, respectively.  As discussed, the record demonstrated no more than "mild" numbness and "mild" paresthesias and/or dysesthesias of the upper extremities (see September 2011 VA examination report).  Reflexes were no worse than 1+ (hypoactive).  There was no atrophy.  While sensory examination revealed decreased sensation in the hands and fingers, muscle strength testing was normal throughout on examination in 2011.  

In short, at no point was the Veteran's bilateral upper extremity disability characterized by more than moderate sensory disturbances, pain, numbness, and trophic changes.  Diminished reflexes and grip were noted at times, but not severe enough to rate the disability as such.  For these reasons, the evidence of record is consistent with a disability picture that is characterized as moderate incomplete paralysis and not severe.  Therefore, entitlement to an evaluation of 40 percent, for the major right upper extremity, and 30 percent, for the minor left upper extremity, and no higher, is granted for the period prior to November 4, 2015.  

ii. Neuropathy of the Upper Extremities Since November 4, 2015

The Veteran underwent a VA peripheral nerves examination in November 2015.  At that time, the Veteran had moderate paresthesias and/or dysesthesias and numbness of the bilateral upper extremities.  Bilateral elbow flexion/extension, wrist flexion/extension, wrist flexion/extension, grip and pinch were all 3/5.  Deep tendon reflexes of the bilateral biceps and triceps were 1+; brachioradialis reflexes were absent.  Light touch/monofilament testing was normal in the shoulders; decreased in the inner/outer forearm; and absent in the hands/fingers.  Position sense was normal.  Vibration sensation and cold sensation was absent, bilaterally.  There was no atrophy or trophic changes.  The examiner described severe incomplete paralysis of the radial, median, and ulnar nerves.  

VA treatment records dated from 2015 to 2017 document ongoing complaints of neuropathy. 

Again, for the period beginning November 4, 2015, the Veteran is in receipt of a 70 percent rating for peripheral neuropathy of the right (major) upper extremity and a 60 percent rating for peripheral neuropathy of the left (minor) upper extremity.  Higher ratings require a showing of complete paralysis; such has not been demonstrated in this case.  The Board acknowledges that the Veteran's most recent examination revealed reduced strength with bilateral elbow flexion/extension, wrist flexion/extension, wrist flexion/extension, grip and pinch; however, the reduction was categorized as 3/5, representing no movement against gravity rather than more severe degrees of no movement against resistance, visible muscle movement, but no joint involvement, and no muscle movements.  Thus, the impairment does not represent complete paralysis.  Likewise, while the 2015 examination showed decreased DTRs of the biceps and triceps, the reduction was categorized as 1+, representing decreased but not absent (0) reflexes.  Moreover, the bilateral paresthesias and/or dysesthesias and numbness were expressly described as "moderate" by the examiner, while the severity of the median/ulnar/radial involvement was described as "severe" incomplete paralysis.  At no point has any examiner or clinician described complete paralysis of these nerves.  Accordingly,  an evaluation in excess of 70 percent for peripheral neuropathy of the right upper extremity and 60 percent for peripheral neuropathy of the left upper extremity, for the period beginning November 4, 2015, is denied.

iii. Neuropathy of the Lower Extremities Prior to November 4, 2015

An April 2008 VA treatment note reflected complaints of tingling, numbness and burning in the feet; sensation was absent in the feet.  

An October 2008 VA Nerve Conduction Study showed pathology in the S1 nerve and absent ankle reflexes.  

The Veteran underwent a VA diabetes examination in January 2009.  He endorsed numbness, tingling, and burning in his toes.  Knee jerk reflexes were 1+ and absent at the ankles and plantars downgoing.  Monofilament testing was decreased from the foot up to the lower 1/3 on the right leg and from the foot up to the ankle on the left leg.  He was unable to perform heel to toe/tandem testing.  

The Veteran underwent a VA peripheral nerves examination in September 2011.  Paresthesias and/or dysesthesias, constant pain, and numbness in both lower extremities were described as moderate.  Muscle strength testing of knee extension, ankle plantar flexion, and ankle dorsiflexion were all 5/5.  There was no muscle atrophy.  Knee reflexes were 2+.  Ankle reflexes were 1+.  Sensory examination of the lower extremities was normal in the upper anterior thighs/knee, but decreased in the lower legs, ankles, and feet/toes.  Trophic changes were described as loss of hair on the legs.  Gait was abnormal due to neuropathy.  Mild incomplete paralysis of the internal popliteal nerves was noted. 

Affording the Veteran the benefit of the doubt, the Board finds that the right and left lower extremity peripheral neuropathy (sciatic nerve) more nearly approximates moderate-severe incomplete paralysis for the period prior to November 4, 2015.  Indeed, during this period, the Veteran's lower extremity disabilities involved absent ankle reflexes, decreased knee reflexes, decreased sensation in the lower legs, ankles, and feet/toes, trophic changes to the lower extremities, impaired balance, and abnormal gait.  The Veteran's symptomatology in his left and right lower extremities is more consistent with moderately-severe incomplete impairment of the sciatic nerve and supports the assignment of an evaluation of 40 percent. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

However, the evidence of record does not demonstrate more than moderately-severe incomplete paralysis.  In this regard, there is no evidence of muscle atrophy in either extremity.  Muscle strength testing of the lower extremities was normal, or 5/5, throughout.  Paresthesias and/or dysesthesias, constant pain, and numbness in the lower extremities were described by the VA examiner as no more than "moderate" in nature.  In short, severe incomplete paralysis with marked muscular atrophy has not been demonstrated here.  As such, initial evaluations in excess of 40 percent for left and right lower extremity peripheral neuropathy are not warranted for the period prior to November 4, 2015. See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

In so finding, the Board acknowledges that, in addition to the sciatic involvement noted per the 2008 nerve conduction study, the 2011 VA examiner found internal popliteal involvement.  However, higher or separate ratings cannot be assigned under the Diagnostic Code 8524 (Internal Popliteal nerve (tibial)).  As an initial matter, 40 percent is the maximum schedular rating assignable under DC 8524.  Moreover, as the Veteran's symptoms primarily involve nerve impairment of the feet and movements/muscles below the knee, a separate rating under DC 8524, which largely contemplates nerve impairment of the foot, would be tantamount to impermissible pyramiding. 38 C.F.R. § 4.14. 

iv. Neuropathy of the Lower Extremities Since November 4, 2015

The Veteran underwent a VA peripheral nerves examination in November 2015.  Numbness in the lower extremities was described as moderate, while paresthesias and/or dysesthesias was described as severe.  Knee extension, knee flexion, ankle plantar flexion, ankle dorsiflexion were all 3/5 (strength).  Ankle reflexes were absent, while knee reflexes were 1+.  Light touch/monofilament testing revealed absent sensation in the knees/thighs, ankles/lower legs, and feet/toes.  Position sense, vibration, and cold sensation were absent in the lower extremities.  There was no muscle atrophy.  There was loss of hair on the legs.  Moderately severe incomplete paralysis of the sciatic nerves was noted.  

As noted, a higher 60 percent rating under DC 8520 requires severe, incomplete paralysis with marked muscular atrophy.  Again, there is no evidence of atrophy of either extremity.  The 2015 VA examiner expressly noted its absence.  While paresthesias and/or dysesthesias were described as severe, knee reflexes were no worse than 1+ and strength testing was 3/5 throughout the lower extremities.  Such symptomatology simply does not approximate severe, incomplete paralysis with marked muscular atrophy as contemplated by the next-higher rating under DC 8520.  Accordingly, initial evaluations in excess of 40 percent for left and right lower extremity peripheral neuropathy (sciatic nerve) are not warranted for the period beginning November 4, 2015. See 38 C.F.R. § 4.124a, Diagnostic Code 8520

B. Psychiatric Disorder

The Veteran seeks a higher rating for his service-connected acquired psychiatric disorder.  He is currently in receipt of a 70 percent rating throughout the entire initial rating period (i.e., from March 11, 2008) under Diagnostic Code 9434. 

The criteria for evaluating psychiatric disorders, other than eating disorders, are set forth in the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130 (2017).  A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130 DC 9434 (2017).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126 (a) (2017).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2017).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2016).

Resolving all reasonable doubt in his favor, the Board finds that the Veteran's psychiatric symptomatology more nearly approximates total social and occupational impairment throughout the entire period on appeal.  

The pertinent evidence of record includes VA treatment records dated from 2009 to 2010; VA psychological examinations dated September 2011 and November 2015; the Veteran's March 2015 hearing testimony; and a private psychological examination dated in June 2013.  

Collectively, this evidence demonstrates symptoms including depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss; impairment of short and long term memory; flattened affect; speech intermittently illogical, obscure or irrelevant; difficulty understanding complex commands; impaired judgment; disturbances in motivation/mood; difficulty in adapting to stressful circumstances, including in a worklike setting; inability to establish and maintain effective relationships; obsessional rituals; impaired impulse control with unprovoked irritability with periods of violence; and neglect of personal appearance and hygiene. See, e.g., November 2015 VA Examination Report; see also November 2009 VA PTSD Notes.  

In addition to the above symptoms, the VA and private examination reports reflect that the Veteran has significant social impairment.  For example, during the November 2015 VA examination, the Veteran reported that he was married but described his marriage as a "living arrangement" (they "can't stand each other" but do not have enough money to live apart).  He stated that he had three children but had poor relationships with all of them due to irritability and the fact that the kids and grandkids get on his nerves.  The Veteran had no friends at all because he isolated himself.  His social life was "extremely limited" and it had been like that for the last 10 to 15 years.  After Vietnam, he stayed drunk most of the time to cope, then he began to have panic attacks.  He reported that he would not drive because he "gets mad so easily" and he would not buy a gun because he did not trust himself.  

During the June 2013 private examination, he reported that he did not visit outside of his home ("I can't be around people"), attend church, or go to stores and shop for himself.  He watched some television but could not recall anything he had seen recently. 

During 2009 and 2010 VA Psychological Consults, the Veteran reported he did not attend church and could not remember when the last time that he went to a restaurant was; he stated that he had no friends and his only recreational activities were playing cards on the computer and watching television.  He did not watch the news or war movies, and he had no interest in anything ("I'm alone 95 percent of the time, I'm bored and depressed and spend a lot of time in bed").  He stated that his children "won't have anything to do with him" and that he and his wife "just live together."  He endorsed impulsive anger.  

During his hearing before the undersigned, the Veteran's wife stated that the Veteran experienced "unprovoked spats of anger" ("He goes in these rages.  He screams, he hollers, uh, he talks to me like I'm not human...Sometimes, you know, I just leave to escape because he's...so angry.").  She stated that they did not have a relationship and that the Veteran rarely left the house.  When asked about his children, the Veteran stated, "They hate me and I hate them."  When asked if the Veteran had thoughts of hurting others, he responded in the affirmative.  

With respect to occupational impairment, the record reflects that the Veteran was last employed in 1999/2000.  The June 2013 private examiner noted that the Veteran was able to understand and follow simple instructions and perform simple math in an insulated clinical environment, but "in his current psychological state he would not be able to respond favorably to supervision or interact cooperatively with coworkers."  He noted that the Veteran's concentration and attention were "markedly" affected.  He further stated, "Psychologically, this individual is significantly impaired and on that basis unable to perform routine repetitive work related tasks...It can also be stated with a reasonable degree of psychological certainty that his impairment dates from his war experiences in Vietnam from 1970 to 1971."  The November 2015 VA examination report likewise reflects. 

In short, the Board finds that the frequency, severity and duration of the psychiatric symptomatology described above more nearly approximates total social and occupational impairment.  Indeed, collectively the evidence reflects that the Veteran has no social relationships; he is estranged from his children and does not get along with his wife; he is isolated and rarely leaves the house; he has periods of unprovoked violence and thoughts of hurting others; he neglects his hygiene at times; and he has difficulty understanding complex commands (i.e., unable to perform routine work related tasks) with marked concentration and attention deficits as a result of his service-connected acquired psychiatric disorder.  

Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted. 38 U.S.C.A. § 5107 (b)(West 2014); 38 C.F.R. §§  3.102, 4.3, 4.7 (2017).  There are no additional expressly or reasonably raised issues presented on the record.

C. SMC

SMC is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems. 38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities. Id.  A claim for SMC is considered part and parcel of a claim for increased rating. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

By virtue of this decision, the Veteran is in receipt of a 100 percent rating for his service-connected acquired psychiatric disorder.  In addition, his neuropathies of the  extremities are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  This satisfies the criteria for SMC at the housebound rate.   

The Board notes that the issue of entitlement to SMC for aid and attendance has not been raised by the record and is not before the Board at this time, as the evidence of record does not indicate that the Veteran is rendered so helpless due to his service-connected disabilities so as to require regular aid and attendance of another person. See Akles, supra. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a heart condition is reopened; the appeal is granted to this extent only. 

Entitlement to service connection for COPD is denied. 

Entitlement to service connection for cor pulmonale is denied.  

For the period prior to November 4, 2015, an initial rating of 40 percent for peripheral neuropathy of the right upper extremity is granted, subject to the laws and regulations governing monetary awards.

For the period prior to November 4, 2015, an initial rating of 30 percent for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing monetary awards. 

For the period beginning November 4, 2015, an initial rating in excess of 70 percent for peripheral neuropathy of the right upper extremity is denied.  

For the period beginning November 4, 2015, an initial rating in excess of 60 percent for peripheral neuropathy of the left upper extremity is denied. 

For the period prior to November 4, 2015, an initial rating of 40 percent for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing monetary awards.

For the period prior to November 4, 2015, an initial rating of 40 percent for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing monetary awards.

For the period beginning November 4, 2015, an initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity is denied. 

For the period beginning November 4, 2015, an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity is denied. 

An initial rating of 100 percent for a chronic acquired psychiatric disorder, diagnosed as PTSD and depressive disorder, not otherwise specified, with anxiety, is granted, subject to the laws and regulations governing monetary awards. 

Entitlement to special monthly compensation at the housebound rate is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

1. Edema 

The Veteran seeks service connection for edema (or a disability manifested by edema).  This matter was previously remanded in July 2015 to afford the Veteran a VA examination to determine the nature/etiology of his claimed edema disability.  A review of the post-remand record reveals that this examination was scheduled for July 2016.  A contemporaneous notation in the file reflects that the Veteran refused the examination appointment.  However, in September 2016 and December 2016 Reports of General Information, the Veteran stated that he had been confused by the appointment letter and that he was, in fact, willing to assist VA and attend any scheduled VA examinations in furtherance of his claims. See Report of General Information ("Veteran was NOT CLEAR on what was happening when he got letter and information about another appointment that he must attend.  After talking with the Veteran he is willing to assist The Department of Veterans Affairs with any and All request to assist him with requirements that come.").  

Under 38 C.F.R. § 3.655, if a Veteran does not appear at a scheduled VA examination that is required to adjudicate an original claim, without good cause, the claim shall be rated based on the evidence of record.  However, in light of the Veteran's assurances that he is willing to reschedule the VA examination, and given the importance of having a thorough and contemporaneous medical examination in evaluating the nature and etiology of his claimed edema disability, the Board finds that good cause has been shown for failure to report to the VA examination, and that the Veteran should be afforded the opportunity to attend another VA examination. 

2. A Skin Disorder (Claimed as Chloracne)

The Veteran contends that he suffers from chloracne due to military service/herbicide exposure; alternatively, he asserts that it is related to the service-connected acquired psychiatric disorder.  

The record contains a February 2007 diagnosis of chloracne which appears to be based on the Veteran's reports of having "acne" while he was in Vietnam. See February 2007 VA Agent Orange Examination.  The Veteran also recently submitted an April 2015 "Physicians Medical Opinion," which was completed by a nurse practitioner, and notes a diagnosis of chloracne based on the February 2007 Agent Orange examination.  

The Board remanded this claim in July 2015 for the purpose of obtaining a VA examination.  Specifically, the examiner was asked to address whether the Veteran had a chloracne diagnosis.  

The Veteran underwent a VA skin examination in November 2015.  The examiner opined that if the Veteran ever did have chloracne, there would have been residual deep scarring on his face and/or back, which was not present on examination.  

It appears that the Veteran was scheduled for another VA skin examination in July 2016, presumably because the November 2015 VA examiner did not directly address whether the Veteran has chloracne and/or the 2007 and April 2015 diagnoses.  As discussed above, a contemporaneous notation in the file reflects that the Veteran refused the examination appointment.  However, in September 2016 and December 2016 Reports of General Information, the Veteran stated that he had been confused by the appointment letter and that he was, in fact, willing to assist VA and attend any scheduled VA examinations in furtherance of his claims. See Report of General Information. 

In light of this, the Board finds that the Veteran should be afforded another VA skin examination to determine whether he does, in fact, have chloracne, and to reconcile the other diagnoses of record.  

3. A Heart Condition 

The Veteran seeks service connection for a heart condition, variously claimed as ischemic heart disease and congestive heart failure.  As noted, the Veteran has verified service in Vietnam; thus, in-service exposure to herbicides is presumed. 38 C.F.R. § 3.307 (a)(6)(iii). 

Service connection for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, may be presumed due to an association with exposure to herbicide agents. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309 (e), Note 3.

As noted, the Veteran had an abnormal ECG in January 2009 which noted possible anterolateral ischemia and abnormal T-waves.  The Veteran has also consistently reported a history of congestive heart failure.  The Veteran has not yet been afforded a VA cardiovascular examination.  In light of the foregoing, it remains unclear whether the Veteran has a currently diagnosed heart condition, to include ischemic heart disease or congestive heart failure.  Thus, the Board finds that it is necessary to afford the Veteran a VA examination to determine whether he has a current heart condition, to include ischemic heart disease or any other condition that qualifies within the generally accepted medical definition of ischemic heart disease, related to any incident of his military service, to include his presumed exposure to herbicide agents therein.  

4. Hypertension

In this case, although the Veteran primarily seeks service connection for hypertension on a secondary basis (and a VA opinion addressing such was obtained in November 2015), the Board is required to consider all theories of entitlement to service connection. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence). 

As noted above, exposure to herbicide agents has been conceded.  While hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309 (e) and is specifically excluded as being part of ischemic heart disease, the National Academy of Science (NAS) Institute of Medicine's (IOM's) Veterans and Agent Orange: Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  Thus, a medical opinion is required. 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2. Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed edema. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Does the Veteran have a current diagnosis related to his claimed edema?

b) Is it at least as likely as not that the Veteran's current diagnosis is related to his active military service? 

c) Is it at least as likely as not that the Veteran's current diagnosis is caused by his service-connected diabetes mellitus? 

d) Is it at least as likely as not that the Veteran's current diagnosis is caused by his service-connected acquired psychiatric disorder? 

e) Is it at least as likely as not that the Veteran's current diagnosis is caused by his heart disorder? 


f) Is it at least as likely as not that the Veteran's current diagnosis is aggravated (permanently worsened beyond the normal progression) by his service-connected diabetes mellitus?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

g) Is it at least as likely as not that the Veteran's current diagnosis is aggravated (permanently worsened beyond the normal progression) by his service-connected acquired psychiatric disorder?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

h) Is it at least as likely as not that the Veteran's current diagnosis is aggravated (permanently worsened beyond the normal progression) by his heart disorder?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Schedule the Veteran for a VA cardiovascular examination to determine the nature and etiology of his claimed heart condition.  

All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The entire claims file, including a copy of this remand, should be reviewed in conjunction with the above evaluation. 

The examiner should:

a) Clarify whether the Veteran has a diagnosis of ischemic heart disease, which includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and which excludes hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309 (e). If it is determined that a heart condition is not shown on examination or in treatment records, the examiner should so state.

b) As to any diagnosed heart condition that does not qualify within the generally accepted medical definition of ischemic heart disease, the examiner should opine whether each such condition is at least as likely as not (50 percent or greater probability) directly related to any event, injury, or illness during the Veteran's service, to include his presumed exposure to herbicide agents therein while stationed in Vietnam.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

4. After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his claimed skin disorder.  The claims folder should be made available to the examiner for review before the examination.

a) The examiner should diagnose all skin disorders found to be present.

b) The examiner should opine as to whether it is at least as likely as not that any diagnosed skin disorder is related to or had its onset during service, to include as due to herbicide agent exposure.  

c) If chloracne or other acneform diseases consistent with chloracne is diagnosed, the examiner should indicate whether it manifested within one year of December 1971, and, if so, to describe such manifestations.  

d) The examiner should also opine whether it is at least as likely as not any diagnosed chloracne or other acneform diseases consistent with chloracne is otherwise related to service, to include herbicide agent exposure.  

e) The examiner should address the February 2007 diagnosis of chloracne (See February 2007 VA Agent Orange Examination) and the April 2015 "Physicians Medical Opinion," which was completed by a nurse practitioner, and notes a diagnosis of chloracne. 

f) The examiner should also opine whether it is at least as likely as not that the Veteran's current skin diagnosis is caused or aggravated by his service connected acquired psychiatric disorder.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The statements from the Veteran regarding his history of skin problems should be taken into account when making this determination.  A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

5. Return the claims file to the VA examiner who conducted the November 2015 VA hypertension examination, if available, or to another qualified examiner.  The claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the previous VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated by his military service, to include his exposure to herbicide agents.   

A detailed rationale for all opinions expressed should be furnished.  The examiner should specifically address the Update 2012 from NAS.

The examiner is also advised that the Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc. 

6. After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


